Citation Nr: 1630950	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  06-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy from June 23, 2004, to January 3, 2013.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy from June 23, 2004, to January 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983.

The appeal for these issues has a relatively complex procedural history.  Indirectly, this case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which adjudicated the Veteran's evaluation of a disability of the spine.  

During the course of the original appeal for a higher rating for the spine, an October 2013 rating decision awarded, in pertinent part, service connection for right lower extremity radiculopathy and assigned a 10 percent rating, effective February 25, 2010, and a 20 percent rating, effective January 4, 2013.  It also awarded service connection for left lower extremity radiculopathy and assigned a 20 percent rating, effective January 4, 2013.  The Board declined to address those issues in a March 2014 decision to deny entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease and, as a result of a timely appeal to the U.S. Court of Appeals for Veterans Claims (Court or CAVC), a January 2015 Joint Motion for Partial Remand (JMPR) directed the Board to address the issues of the appropriate disability ratings and effective dates for the neurological manifestations of the lower extremities.   

In response to the January 2014 JMPR, the Board issued another decision in April 2015 that, in pertinent part, determined that an earlier effective date of June 23, 2004, was warranted for right and left lower extremity radiculopathy and that, for the time period from June 23, 2004, to January 3, 2013, 10 percent ratings were warranted.   The Veteran again timely appealed to the Court, and, in a May 2016 JMPR, the Court vacated the Board's decision only to the extent that it denied entitlement to initial ratings in excess of 10 percent for right and left lower extremity radiculopathy from June 23, 2004, to January 3, 2013.  The appeal has now been returned to the Board for further adjudication.  

With regard to another introductory matter, the Board recognizes that the Veteran's representative raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) in a July 2011 written brief presentation.  As a result, in a July 2012 remand, the Board had characterized the appeal for a higher rating of the spine as encompassing the matter of TDIU consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, on remand, in an October 2012 statement, the Veteran indicated that did not wish to seek TDIU.  Accordingly, as the Board explained in its March 2014 decision, the issue of entitlement to a TDIU rating was not in appellate status.  Similarly, given the Veteran's October 2012 statement, TDIU is likewise not considered part-and-parcel of the underlying claims for higher ratings for lower extremity radiculopathy for the time period from June 23, 2004, to January 3, 2013.  

Also, the Board notes that the April 2015 Board decision remanded the issues pertaining to erectile dysfunction and voiding dysfunction and that this portion of the decision was not impacted by the Court's May 2016 JMPR.  See May 2016 JMPR at p. 2.  As regional development is currently being conducted with regard to these remanded issues and they have not been recertified to the Board, the RO retains jurisdiction over them at this time.  

The Board further acknowledges that numerous treatment records have been added to the Veteran's electronic record in both Virtual VA and the Veterans Benefits Management System (VBMS) since the Board's vacated decision was issued.  However, the Board has thoroughly reviewed the submitted records and finds that they are either duplicative of previously considered treatment records or simply not pertinent to the issues decided herein.  The Board emphasizes that the appellate issues deal solely with the rating assigned for the Veteran's lower extremity radiculopathy for the limed time period from June 23, 2004, to January 3, 2013.  Accordingly, there is no need to remand for initial Agency of Original Jurisdiction consideration under 38 C.F.R. § 20.1304.  

Finally, as the Board noted in its previous April 2015 Board decision, the issue of entitlement to special adaptive housing has been raised in a September 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is hereby again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Throughout the entire appeal period from June 23, 2004, to January 3, 2013, the Veteran's right and left lower extremity radiculopathy has been manifested by symptoms of radiating pain, numbness, tingling, weakness, and diminished reflexes; the disability more nearly approximates moderate, but not moderately severe, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Throughout the entire time period from June 23, 2004, to January 3, 2013, the criteria for a 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

2.  Throughout the entire time period from June 23, 2004, to January 3, 2013, the criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Assist and Notify 

In Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), the Federal Circuit affirmed a decision of the CAVC that refused to consider the appellant's argument, that he had been denied a right to a hearing, because it had not been raised either in a prior CAVC appeal or to the Board during the intervening proceedings.  In doing so, the Federal Circuit acknowledged that the doctrine of issue exhaustion was appropriate both before the Board and the CAVC in certain circumstances.  Id. at 1378-80. However, the Federal Circuit also noted that the Board has a special obligation to read filings, whether submitted by counsel or pro se, liberally.  Id. at 1380.  The Federal Circuit then analyzed what constituted a liberal construction for these purposes, stating:  "There is a significant difference between considering closely-related theories and evidence that could support [an Appellant's] claim for disability benefits and considering procedural issues that are collateral to the merits."  Id. at 1381.  The Federal Circuit stated that, for procedural issues, a Veteran's 

interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.  Under such circumstances, the failure to raise an issue may as easily reflect a deliberate decision to forgo the issue as an oversight.  Having initially failed to raise the procedural issue, the veteran should not be able to resurrect it months or even years later when, based on new circumstances, the veteran decides that raising the issue is now advantageous.  

Id.  Accordingly, the Federal Circuit held that "the Board's obligation to read filings in a liberal manner does not require the Board or the [CAVC] to search the record and address procedural arguments when the veteran fails to raise them before the Board."  Id.   

In this case, as the May 2016 JMPR did not identify any deficiency with regard to VA's duty to assist or notify, the Board will once again find that the duty to notify was satisfied by way of letters sent to the Veteran in July 2004 and September 2010 and that the duty to assist requirements also have been fulfilled.  Namely, all relevant, identified, and available evidence has been obtained.  Moreover, throughout the appeal period in question, VA has obtained various spine and neurological examinations pertinent to his disabilities on appeal.  See August 2004, December 13, 2004, December 14, 2004, February 2010 (with March 2010 and September 2010 addenda), and January 2013 VA examination reports.  The Board finds that the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.   Thus, these examinations are considered adequate for rating purposes.  Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Again, the May 2016 JMPR made no mention of any such deficiency.  Therefore, the Board finds that the available records and medical evidence have been obtained in order to make adequate determinations as to these issues.

II.  Initial Rating Claims for Time Period from June 23, 2004, to January 3, 2013

The Veteran's right and left lower extremity radiculopathy is currently rated as paralysis of the sciatic nerve under Diagnostic Code 8520 of 38 C.F.R. 
§ 4.124a.   Under the applicable rating criteria, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is assigned for severe complete paralysis of the sciatic nerve, manifested by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2015), Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The terms "mild," "moderate," and "severe" and are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

After carefully reviewing the evidence of record, the Board determines that the Veteran's right and left leg radiculopathy each more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 8520 for "moderate" incomplete paralysis of the sciatic nerve throughout the entire appeal period from June 23, 2004, to January 3, 2013.  At the August 2004 VA examination of the spine, the Veteran demonstrated "[r]adiation of the low back pain into the bilateral lower extremities with frequent tingling and numbness in the bilateral feet and toes without motor weakness, etc.," even though neurological examination was "normal or negative for objective findings" at that time.  However, shortly thereafter, a December 13, 2004 VA examination of the spine demonstrated additional objective findings, stating that, upon motor examination, "movements of the ankle in dorsiflexion and plantarflexion were slightly weaker bilaterally against resistance and would be rated as 4/5."  Additionally, the "knee reflexes were 0 to 1+ bilaterally."   Furthermore, as noted in the JMPR, a contemporaneous December 14, 2004 VA neurological examination showed "manual muscle testing using the MRC system showed some proximal muscle weakness in the lower extremities" on motor examination.  The demonstrated complaints of radiating pain, numbness, tingling and objective findings of some degree of muscle weakness here are sufficiently representative of a disability akin to "moderate" incomplete paralysis of the sciatic nerve, thus warranting a 20 percent rating for both the right and left lower extremity radiculopathy, throughout the entire appeal period. 

In assessing whether a disability rating in excess of 20 percent is warranted for either the left or right lower extremity radiculopathy at any time during the appeal period from June 23, 2004, to January 3, 2013, however, the Board concludes that "moderately severe" incomplete paralysis has not been more nearly approximated.  

As noted above, as early as 2004, the Veteran had radiating pain, numbness, and tingling in his legs, as well as decreased muscle strength and knee reflexes.  See December 13, 2004 VA examination report.  In addition to "some degree of proximal muscle weakness in the lower extremities" detailed above, the December 24, 2004 VA neurological examination also noted complaints of "sharp pain that radiates to his calf and feet associated with numbness and tingling sensation to each toe limited his ambulation" and deep tendon reflexes of 3 in the patella and of 1 in the ankle.  

At the February 2010 VA examination, the Veteran stated that he experiences pain to both legs to knees but stated that he could drive one hour, lift 20 pounds, and walk one block, using his back brace and cane as needed.  Later in the report, however, it was noted that the Veteran was "[u]nable to walk more than few yards."  A review of systems was positive for a history of numbness, paresthesias, and leg or foot weakness, and the Veteran described radiating pain "both legs to knees," which were described as "weak, numb[,] and tingle."  Turning to the objective testing, a detailed motor examination revealed 5/5 lower extremity motions except for right hip flexion (4/5), right knee flexion (4/5), and right knee extension (4/5).  Sensory examination was found to be impaired for right lower extremity vibration, pain (pinprick), light touch, position sense, and the examiner described right "lateral thigh, calf and foot decrease sensation.  L5 nerve root change."  Both lower extremities showed hypoactive responses to the detailed reflex examination for knee jerk and ankle jerk testing.  As far as effects on occupational activities, it was noted there were problems with decreased strength of the lower extremity and pain.  

A VA examination, conducted on January 4, 2013-a day following the appeal period in question-showed active muscle movement against some resistance (4/5 strength) for bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion and dorsiflexion, and bilateral great toe extension.  However, muscle atrophy was expressly denied.  Normal deep tendon reflexes of the knees and ankles were shown on reflex examination, and normal sensory findings were noted to light touch (dermatome) testing of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  A specific review for radiculopathy revealed "severe" intermittent pain of both lower extremities, "moderate" paresthesias and/or dysesthesias bilaterally, "mild" numbness bilaterally.  The examiner noted that the Veteran's responses, however, "vary and are comingled with knee pains.  Veteran does report intermit[e]nt pain from back into hips (either) that then goes down lateral side of le[g].  Pain stops above ankles."  Significantly, the examiner identified only the sciatic nerve as the affected nerve root involved and described the "severity of the radiculopathy" as "moderate" for both the left and right sides.  

In reviewing all of the above findings, the Board finds that they are reflective of at most "moderate" incomplete paralysis of the sciatic nerve.  First, the Board notes that the VA examiner expressly opined that the right and left radiculopathy was "moderate" in severity during the January 2013 examination.   Even though the examination falls just outside the appeal period, the Board finds no probative evidence to suggest that the disability had worsened or improved on the day of the examination.  Rather, the Veteran consistently reported leg pain and similar symptoms before the date of that examination as evidence by his reports in various service treatment records.  See January 2004 VA treatment record (continues with chronic back and leg pain, stating leg pain is the same with numbness in left leg); March 2005 VA treatment report (same chronic pain in lower back that radiates to both legs); July 2004 VA treatment report (still experiencing the same chronic pain in back and legs); April 2011 VA treatment report (pain radiates from back to legs and is getting worse).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Given the consistency of these treatment reports with the description of the Veteran's symptoms during the January 2013 VA examination, the Board finds that the January 2013 VA examiner's assessment is a competent and credible assessment of the degree of radiculopathy experienced by the Veteran prior to that time.  

Significantly, the January 2013 VA examiner's characterization of no more than "moderate" radiculopathy is also supported by the other findings during examination.  For example, muscle strength was decreased to no worse than 4/5.  Additionally, even though "severe" pain was reported, it was noted as intermittent; in fact, the symptom of constant pain was not present.  Also, paresthesias and/or dysesthesias was noted to be only "moderate" in severity and numbness only "mild" in severity.  In sum, the single characterization of "severe" intermittent pain by its very description describes pain that is recurrent but not permanent.  This, coupled with the fact that the other symptoms were only found to be "mild" or "moderate" in nature, support a conclusion that the Veteran's overall radicular disabilities do not rise to ones that would be characterized as moderately severe.

Nor do any of the earlier VA examination reports sufficiently suggest that the Veteran's right or left extremity radiculopathy more nearly approximated "moderately severe" incomplete paralysis of the sciatic nerve at any other time during the appeal period.  As mentioned above, the 2004 and 2010 VA examination reports demonstrated radiating pain, tingling, numbness, and weakness.  When assessing degrees of severity of the symptoms, however, the Board again notes that muscle strength was no worse than 4/5 on testing.  Moreover, the decrease-but not absence- in sensation and reflexes shown during these examination does not compel the Board to find that "moderately severe" incomplete paralysis was more nearly approximated for either lower extremity.  

Simply put, even with muscle weakness considered, given the considerable muscle strength of no worse than 4/5 demonstrated in the lower extremities throughout all of the examinations- and the fact that the Veteran merely demonstrated diminished but not absent sensation and reflexes during this time frame-the Board finds that at no time during the appeal period did he meet the criteria for the next higher, 40 percent rating under Diagnostic Code 8520.  His symptoms have not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve for either lower extremity.  

However, to the extent that "moderate" incomplete paralysis has been more nearly approximated, the Veteran is entitled to a 20 percent rating for right and left lower extremity radiculopathy.  To this extent, the appeal is granted.

III. Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. 
§ 4.124a expressly contemplate the impairment caused by the sciatic nerve based on varying degrees of severity.  Here, the Veteran's complaints of radiating pain, numbness, tingling, weakness, and diminished reflexes are encompassed in the rating criteria's evaluation for moderate nerve impairment.  The Board acknowledges that the Veteran has stated that his symptoms caused problems with ambulation and impacted occupational activities due to pain and weakness of the lower extremities.  Notwithstanding his complaints, however, it cannot be said that these are symptoms that are not contemplated by the evaluation assigned moderate nerve impairment, especially since the diagnostic codes at issue here allow for a higher rating when a higher degree of impairment is shown, i.e. when the evidence demonstrates "moderately severe" or "severe" nerve impairment.  Accordingly, the Board finds that his symptoms are indeed contemplated by the schedular criteria of Diagnostic Code 8520.  As the rating criteria reasonably describe the Veteran's lower extremity radiculopathy symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met.  

Because the Veteran also has other service connected disabilities, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.") (emphasis added).  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with her combined disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy.

Consequently, referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).


ORDER

Throughout the entire time period from June 23, 2004, to January 3, 2013, a 20 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to governing criteria applicable to the payment of monetary benefits.

Throughout the entire time period from June 23, 2004, to January 3, 2013, a 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to governing criteria applicable to the payment of monetary benefits.



___________________ _________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


